UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4826


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO   ANTONIO  LEYVA-RODRIGUEZ,   a/k/a     Chino,     a/k/a
Fernando Medina Nevares, a/k/a Juan Reyes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00390-BO-2)


Submitted:   April 20, 2012                   Decided:    May 31, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Burell Shella, C. BURELL SHELLA, PC, Durham, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernando      Antonio   Leyva-Rodriguez        pled    guilty    to   one

count each of conspiracy to distribute and posses with intent to

distribute 500 grams or more of cocaine, in violation of 21

U.S.C. § 846 (2006), and possession of a firearm in furtherance

of   a   drug    trafficking    crime,       in    violation    of    18    U.S.C.A.

§ 924(c) (West 2000 & Supp. 2011), and was sentenced to a total

term of 147 months in prison.            Leyva-Rodriguez’s sole assertion

on appeal is that his attorney provided him with ineffective

assistance of counsel when he failed to object to the absence of

a Spanish interpreter during Leyva-Rodriguez’s Fed. R. Crim. P.

11 hearing.      We affirm.

            To prevail on a claim of ineffective assistance of

counsel, Leyva-Rodriguez must satisfy both parts of the two-part

test set forth in Strickland v. Washington, 466 U.S. 668 (1984).

Richardson      v.   Branker,   668   F.3d        128,   139   (4th   Cir.    2012).

First, Leyva-Rodriguez must show that “counsel’s representation

fell     below       an   objective      standard         of      reasonableness.”

Strickland, 466 U.S. at 687–88.              “In making this determination,

a court . . . must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional

assistance.”         Richardson, 668 F.3d at 139 (internal quotation

marks and citations omitted).



                                         2
               “If   counsel’s         performance         is    found       to       have     been

deficient under the first part of the Strickland standard, to

obtain relief the petitioner must also show that there is a

reasonable      probability       that,    but       for    counsel’s        unprofessional

errors, the result of the proceeding would have been different.”

Id.    (internal     quotation         marks       and     citations        omitted).            “A

reasonable probability is a probability sufficient to undermine

confidence      in   the   outcome       and       the    likelihood        of    a    different

result must be substantial, not just conceivable[.]”                                     Id. at

139-40    (internal        quotation           marks,       italics         and        citations

omitted).

               Ineffective     assistance            of    counsel       claims         are     not

generally       cognizable        on      direct          appeal,      however,              unless

ineffective      assistance       “conclusively            appears”      on       the    record.

See United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.

2006).     Rather, such a claim should generally be raised by a

habeas corpus motion under 28 U.S.C.A. § 2255 (West Supp. 2011).

See United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).      After     review      of    the    record,          we   find    no       conclusive

evidence that counsel rendered ineffective assistance, and we

accordingly decline to consider this claim on direct appeal.                                     We

of    course    intimate     no    view       as    to     the   validity         or    lack    of

validity of any ineffective assistance claim.



                                               3
            Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4